                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

----------------------------------------------------------x
In re:                                                    :   Case No. 20-51998-AMK
                                                          :
         GRANT THOMAS WILCOX,                             :   Chapter 13
                                                          :
                                                          :   Judge Alan M. Koschik
                  Debtor.                                 :
                                                          :
----------------------------------------------------------x

                              OBJECTION TO CONFIRMATION OF
                             SECOND AMENDED CHAPTER 13 PLAN

        Now comes Sara Butts f/k/a Sara Wilcox (“Butts”), by and through her undersigned

counsel and hereby submits her Objection to Confirmation of Second Amended Chapter 13 Plan

(the “Objection”). In support of her Objection, Butts states as follows:

        1.       The Debtor filed his Second Amended Chapter 13 Plan (Doc. No. 47) (the “Plan”)

based upon the Chapter 13 Statement of Your Current Monthly Income and Calculation of

Commitment Period (Doc. No. 1) (the “Means Test”) filed in this case. The Debtor claims in his

Means Test that he has a household size of 5 consisting of himself, his girlfriend, and his

girlfriend’s children. See Schedule J filed by the Debtor (Doc. No. 1). Upon questioning at his

meeting of creditors, the Debtor disclosed that his girlfriend’s name is Jamie Carnahan.

        2.       Attached hereto as Exhibits A and B is public record information showing that

Jamie Carnahan has not lived with the debtor since at least December 2020 and probably before




20-51998-amk         Doc 55      FILED 02/09/21           ENTERED 02/09/21 12:06:08   Page 1 of 10
that. See Exhibits A and B attached hereto. Moreover, the Debtor sought to evict Jamie Carnahan

from his home on August 20, 2020. See Exhibit C attached hereto.

       3.     Sara Butts believes, and therefore alleges that the Debtor’s Means Test should

contain a household size of one person which materially changes his disposable income and

commitment period. The Debtor claims that his income is below the median income for a

household of five: $102,239.00. In fact, for a household of one, the median income for Portage

County, Ohio is $51,776.00. The Debtor in fact earns over median income. The Plan is predicated

on the false Means Test and therefore cannot be confirmed.

       4.     Sara Butts has presented admissible evidence in the form of public record

information showing that Jamie Carnahan no longer lives with the Debtor, and likely did not live

with the Debtor on the Petition Date. The Debtor must present some independent evidence of his

household size for the Means Test to rebut the admissible evidence attached to the Objection.

       WHEREFORE, Sara Butts, f/k/a Sara Wilcox respectfully requests that the Court deny

confirmation of the Debtor’s Second Amended Plan, and grant any other and further relief that the

Court deems just and proper.

                                                             Respectfully submitted,

                                                             /s/ Anthony J. DeGirolamo
                                                             Anthony J. DeGirolamo (0059265)
                                                             3930 Fulton Drive NW, Suite 100B
                                                             Canton, Ohio 44718
                                                             Telephone: 330-305-9700
                                                             Facsimile: 330-305-9713
                                                             E-mail: tony@ajdlaw7-11.com

                                                             COUNSEL FOR SARA BUTTS
                                                             f/k/a SARA WILCOX




20-51998-amk     Doc 55     FILED 02/09/21      ENTERED 02/09/21 12:06:08              Page 2 of 10
                                CERTIFICATE OF SERVICE

        I hereby certify that on February 9, 2021, a copy of the foregoing Objection was
electronically transmitted via the Court’s CM/ECF system to those listed on the Court’s Electronic
Mail Notice list:

      Keith Rucinski efilings@ch13akron.com
      United States Trustee (Registered address)@usdoj.gov

                                                            /s/ Anthony J. DeGirolamo
                                                            Anthony J. DeGirolamo

      The undersigned hereby certifies that a copy of the foregoing Objection was served regular
U.S. Mail, postage prepaid, upon those listed below, this 9th day of February, 2021.

                                                                   /s/ Anthony J. DeGirolamo
                                                                   Anthony J. DeGirolamo
Grant T. Wilcox
9858 Green Drive
Winham, Ohio 44288




20-51998-amk     Doc 55     FILED 02/09/21       ENTERED 02/09/21 12:06:08          Page 3 of 10
                                  EXHIBIT A




20-51998-amk   Doc 55   FILED 02/09/21   ENTERED 02/09/21 12:06:08   Page 4 of 10
20-51998-amk   Doc 55   FILED 02/09/21   ENTERED 02/09/21 12:06:08   Page 5 of 10
20-51998-amk   Doc 55   FILED 02/09/21   ENTERED 02/09/21 12:06:08   Page 6 of 10
                                  EXHIBIT B




20-51998-amk   Doc 55   FILED 02/09/21   ENTERED 02/09/21 12:06:08   Page 7 of 10
20-51998-amk   Doc 55   FILED 02/09/21   ENTERED 02/09/21 12:06:08   Page 8 of 10
                                  EXHIBIT C




20-51998-amk   Doc 55   FILED 02/09/21   ENTERED 02/09/21 12:06:08   Page 9 of 10
20-51998-amk   Doc 55   FILED 02/09/21   ENTERED 02/09/21 12:06:08   Page 10 of 10
